Citation Nr: 0812925	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-02 810	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
dislocated coccyx with residual pain. 

2.  Entitlement to service connection for a disability 
manifested by sciatic pain with numbness down the legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1958 to January 
1959.  He also had additional service in the reserves, 
including inactive duty training on July 10, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA); which denied entitlement to service 
connection for the residuals of a dislocated coccyx, 
backache, sciatic pain, and numbness in the legs. 

The issue of entitlement to service connection for the 
residuals of a T12 compression fracture with radiculopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



FINDINGS OF FACT

1.  The veteran sustained a dislocated coccyx in a parachute 
jump during inactive duty training in July 1965.  

2.  Post service medical records indicates that the veteran 
continues to have low back pain as a result of the injury to 
his coccyx, without evidence that this injury results in 
radiation of pain into the lower extremities. 



CONCLUSION OF LAW

A dislocated coccyx with residual pain was incurred in active 
duty service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the veteran. 

The veteran contends that he sustained an injury to his 
coccyx in a parachute jump he made during reserve training.  
He argues that he has had pain in his low back every since 
this injury.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

In this case, the service medical records are negative for 
evidence of a fracture to the coccyx.  These include the 
available medical records from the veteran's service in the 
reserves.  However, the Board notes that the reserve service 
medical records are incomplete.  There are no available 
records dated subsequent to 1963, and the veteran's injury 
occurred in 1965.  

The veteran has testified, in essence, that he made a 
parachute jump during his two week summer training on July 
10, 1965.  He states that he made a hard landing and was 
immediately taken for medical care.  The veteran says that he 
was told that he had fractured his coccyx, and that the 
dislocation was reduced by the medical personnel on hand.  

The veteran has submitted four statements from members of his 
unit who participated in the parachute jump.  Three of these 
people state that they witnessed the veteran's evacuation 
from the jump site by medical personnel.  They also state 
that they spoke with the veteran the following day and 
learned that he had injured either his low back or coccyx, 
and was unable to sit down.  Furthermore, the veteran has 
submitted a military pay voucher indicating that he was paid 
for a parachute jump on July 10, 1965.  On the basis of the 
veteran's testimony and the "buddy" statements, the Board 
finds that the veteran sustained an injury to his coccyx 
during reserve training.  

In a November 2005 letter, P.T., M.D. said that he had 
treated the veteran in September 1977 for complaints of 
recurring low back pain.  The veteran reported a history of 
an injury to his low back during a night parachute jump in 
the military, and said that the pain had persisted since that 
time.  The findings on examination were negative except for 
moderate to severe pain on palpation of the coccygeal area.  
The impression was that the veteran had sustained a coccygeal 
fracture from the parachute jump with subsequent malunion, 
and that this was consistent with the chronic and recurring 
pain that he continued to experience.  

In a letter was received in May 2006, Dr.  P.T. noted that he 
had retired from the practice of medicine in 1999 and that 
all of his medical records, including the veteran's, had been 
destroyed.  However, P.T. insisted that he remembered the 
veteran because of the unusual conditions in which the injury 
was sustained.  It was again noted that the veteran had been 
injured in a night parachute jump in the military.  He states 
that examination of the veteran was essentially negative with 
the exception of moderate to severe pain on palpation of the 
lower coccygeal area, which was done both externally and by 
rectal examination.  Prostatitis was ruled out.  The 
impression was a coccygeal fracture from the parachute jump 
with subsequent malunion.  This was consistent with the pain 
that the veteran was experiencing.  He agreed with the 
veteran's program of controlling the pain through aspirin, 
swimming and other exercise.  He had also noted that the 
condition would probably persist.  

Current medical records dated through 2005 show that the 
veteran continues to experience lower back pain, including 
pain in the buttocks.  A history of back injuries is noted, 
although the injury to the coccyx is not one of the injuries 
that are specifically described.  

The Board finds that entitlement to service connection for 
the residuals of a dislocated coccyx with residual back pain 
is warranted.  The evidence establishes that the veteran 
sustained an injury to the coccyx during a parachute jump in 
the reserves.  The veteran has stated and testified that he 
continued to experience low back pain after he sustained this 
injury.  This is supported by the two post service letters 
from P.T., who states that he examined the veteran for low 
back pain in September 1977.  P.T. attributed the back pain 
to the cocygeal fracture with subsequent malunion, and noted 
that this pain would likely persist.  The Board notes that 
the prognosis of probably continued pain is evidence of a 
chronic disability.  Current medical records show that the 
veteran continues to experience low back pain and pain of the 
buttocks.  All doubt is resolved in favor of the veteran, and 
entitlement to service connection is established.  

In reaching this decision, the Board specifically notes that 
there is evidence of radiculopathy as a result of the coccyx 
injury.  These symptoms are excluded from the grant of 
service connection for the coccyx, but will be addressed in 
the remand section.


ORDER

Entitlement to service connection for a dislocated coccyx 
with residual pain is granted.



REMAND

Records from Boston City Hospital indicate that the veteran 
sustained a compression fracture of T12 as a result of a June 
1961 parachute jump.  A June 1963 Report of Medical History 
obtained for the reserves specifically states that this 
injury was sustained while parachuting in his civilian 
occupation.  

Evidence indicates that the veteran subsequently made 
parachute jumps as part of his training with the reserves.  
At least one of these jumps resulted in a fall with enough 
force to injure another portion of the veteran's back in 
1965.  

Current medical records show that the veteran receives 
treatment for radiculopathy of pain into the lower 
extremities.  The etiology of this pain has not been 
determined.  The veteran is also noted to have been involved 
in a 1995 car accident that may have contributed to his back 
complaints.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The record indicates that the veteran's injury to T12 was 
sustained as a civilian.  The record also shows that the 
veteran sustained additional trauma to his back during 
reserve training, and that he continues to experience pain 
that radiates into the lower extremities.  However, the 
veteran has not been afforded a VA examination to determine 
whether the traumas sustained during reserve training may 
have aggravated his pre-existing injury.  A VA examination is 
needed to ascertain whether the veteran's radiating pain and 
numbness is related to injury during inactive duty training.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has a disability manifested by 
sciatic pain and numbness down the leg 
that is related to injury during inactive 
duty training.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and the examiner should note 
that the claims folder has been reviewed.  

After the completion of the examination 
and review of the record, the examiner 
should answer the following questions: 1) 
Does the veteran have a disability 
causing sciatic pain with numbness down 
the legs?  2) If so, is it as likely as 
not (50 percent probability) that the 
disability was caused or permanently 
worsened (aggravated) by parachute jumps 
during service; or is the disability 
related to the service connected coccyx 
injury?  The reasons and bases for all 
opinions should be provided.  

The examiner is advised that the 
veteran's report of injuries or symptoms 
constitutes competent evidence that must 
be considered.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


